          Case 1:20-cv-03690-TJK Document 16 Filed 05/07/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
    JEHU HAND,                                      )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )
                                                                Civil Action No. 20-03690
                                                    )
    U.S. DEPARTMENT OF JUSTICE,                     )
                                                    )
                 Defendant.                         )
                                                    )
                                                    )

                                            ANSWER

        Defendant, U.S. Department of Justice (“DOJ”), by and through undersigned counsel,

respectfully submits this Answer to the Complaint filed by Plaintiff Jehu Hand (“Plaintiff”) on

December 14, 2020 . All allegations not specifically admitted are denied.

                               PARTIES AND JURISDICTION1

        (1st unnumbered paragraph) This paragraph contains Plaintiff’s characterization of this

action, to which no response is required. To the extent a response is required, Defendant admits

that Plaintiff purports to bring this action under the Freedom of Information Act (“FOIA”) and the

Privacy Act and deny all remaining allegations in this paragraph.

                                PLAINTIFF’S FOIA REQUEST

        (2nd unnumbered paragraph) Defendant lacks knowledge or information sufficient to form

a belief as to the allegations set forth in this paragraph based on the reasonable review of

materials available to respond to the FOIA complaint in this action.


1
       For ease of reference, Defendant replicates the headings contained in the Complaint.
Although Defendant believes that no response is required to such headings, to the extent a
response is deemed required and to the extent those headings and titles could be construed to
contain factual allegations, those allegations are denied.
           Case 1:20-cv-03690-TJK Document 16 Filed 05/07/21 Page 2 of 5




       (3rd and 4th unnumbered paragraphs) Defendant lacks knowledge or information

sufficient to form a belief as to the allegations set forth in this paragraph based on the reasonable

review of materials available to respond to the FOIA complaint in this action. To the extent

Plaintiff references written material, Defendant respectfully refers the Court to the written

material for a full and accurate statement of its content.

       (5th unnumbered paragraph) Defendant lacks knowledge or information sufficient to form

a belief as to the allegations set forth in this paragraph based on the reasonable review of

materials available to respond to the FOIA complaint in this action.

       (6th unnumbered paragraph) Defendant admits receiving a FOIA request from Plaintiff

and respectfully refers the Court to the cited request for a full and accurate statement of its

content.

       (7th unnumbered paragraph) Defendant admits splitting Plaintiff’s FOIA request into two

parts and assigning the portion of the request seeking third party information Freedom of

Information Act/Privacy Act (“FOIPA”) tracking number 1462449-000. Defendant admits

responding to the request by letter dated March 13, 2020. Defendant respectfully refers the

Court to the cited letter for a full and accurate statement of its content. Defendant admits that

Plaintiff appealed the Defendant’s response and respectfully refers the Court to the cited appeal

for a full and accurate statement of its content.

       (8th unnumbered paragraph) Defendant admits the appeal was assigned tracking number

A-2020-00612 but avers that the letter was issued by the DOJ’s Office of Information Policy

(“OIP”). Defendant admits assigning FOIPA tracking number 1462541-001, to the portion of

Plaintiff’s request for records about himself, but respectfully refers the Court to the cited letter

for a full and accurate statement of its content.



                                                    2
          Case 1:20-cv-03690-TJK Document 16 Filed 05/07/21 Page 3 of 5




        (9th unnumbered paragraph) Defendant admits Plaintiff submitted an appeal to OIP and

respectfully refers the Court to the cited letter for a full and accurate statement of its content.

        (10th unnumbered paragraph) Defendant denies that OIP has not issued a response, and

Defendant avers that a response was issued by letter dated November 4, 2020, which letter was

attached to Plaintiff’s April 21, 2021 filing (ECF 14). Defendant respectfully refers the Court to

the cited letter for a full and accurate statement of its content.

        (11th unnumbered paragraph) This paragraph contains legal conclusions to which a

response is not required. To the extent a response is required, denied.


                                             DEFENSES

        In further response to the Complaint, Defendant raises the following defenses. Defendant

respectfully requests and reserves the right to amend, alter, and supplement the defenses

contained in this Answer as the facts and circumstances giving rise to the                  Complaint

become known to Defendant throughout the course of this litigation.

                                            First Defense

        The complaint fails to state a claim upon which relief can be granted.

                                           Second Defense

        The Court lacks subject matter jurisdiction over Plaintiff’s request for relief that exceeds

the relief authorized under FOIA, 5 U.S.C. § 552 and the Privacy Act, 5 U.S.C. § 552a.

                                            Third Defense

        Any information that Defendant has withheld or will withhold in response to Plaintiff’s

request may be exempt in whole or in part from public disclosure under FOIA 5 U.S.C. § 552, et

seq. and the Privacy Act, 5 U.S.C. § 552a, et seq.




                                                   3
        Case 1:20-cv-03690-TJK Document 16 Filed 05/07/21 Page 4 of 5




May 7, 2021                        Respectfully submitted,
                                   CHANNING D. PHILIPS, D.C. Bar No. 415793
                                   Acting United States Attorney

                                   BRIAN P. HUDAK
                                   Acting Chief, Civil Division

                             By:   /s/ Brenda González Horowitz
                                   BRENDA GONZÁLEZ HOROWITZ
                                   D.C. Bar No. 1017243
                                   Assistant United States Attorney
                                   U.S. Attorney’s Office, Civil Division
                                   555 Fourth Street, N.W.
                                   Washington, D.C. 20530
                                   Tel: (202) 252-2512
                                   Brenda.Gonzalez.Horowitz@usdoj.gov

                                   Attorneys for the United States of America




                                      4
          Case 1:20-cv-03690-TJK Document 16 Filed 05/07/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 7th day of May, 2021, I caused a copy of the foregoing

Answer to be mailed to Plaintiff via first class mail:

                               JEHU HAND
                               P.O. Box 2439
                               Lake Arrowhead, CA 92352
                               PRO SE
                               Plaintiff


                                                            /s/ Brenda González Horowitz
                                                            Assistant U.S. Attorney
